Title: From Alexander Hamilton to Lewis Tousard, 30 November 1799
From: Hamilton, Alexander
To: Tousard, Lewis


N Y. Novr. 30th. 1799
Sir
I have received your letter of the twenty eighth, but do not perceive in it any sufficient reason for preferring Philadelphia to N York or its vicinity for your residence during the ensuing winter. Any military books belonging to the public can be sent to you, and if you are in a town near this city I can correspond regular with you by post, which would supersede the necessity of a personal attendance upon me. I do not think that the circumstance of your being in Philadelphia can operate in settling the rate of extra compensation which you may receive for the service. I have accordingly written to the Secy of War to fix the compensation in the abstract without reference to place.
However if you and Major Hoops prefer Philadelphia as the business can be done very well at that place, I shall not object.
M Tousarde

